Citation Nr: 1527423	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for tinnitus and bilateral hearing loss.  After a review of the record, the Board finds that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating these claims.

The Veteran contends that his disabilities are related to acoustic trauma in service from exposure to noise from aircraft as a result of working on the flight line.  Although the Veteran's DD Form 214 reveals that his military occupational specialties were personnel specialist and administrative specialist in the U.S. Air Force, he has indicated that his duties required that he work on the flight line on numerous occasions, and that he was even tasked with duties outside of his military occupational specialty, such as refueling aircraft.  The Board emphasizes that the Veteran's complete service personnel records have not been associated with the claims file.  The Veteran has indicated that he experienced hearing loss and tinnitus since separation from service.

The Veteran's service treatment records were partially obtained in March 2011.  However, the service treatment records associated with the claims file do not include his Report of Medical Examination at separation.  In October 2011, the RO issued a Formal Finding on the Unavailability of Complete Service Treatment Records.  

In January 2012, the Veteran underwent a VA audiological examination, at which time he was diagnosed with tinnitus and sensorineural hearing loss.  However, the VA audiologist opined that the Veteran's bilateral sensorineural hearing loss and tinnitus were not at least as likely as not caused by or a result of military service.  In support of this conclusion, the audiologist noted that there were no complaints of hearing loss or tinnitus in the Veteran's service treatment records, and that his military occupational specialty was not considered to be an occupation associated with an excessive amount of noise exposure.  However, the VA audiologist also conceded that a separation examination was not found in the Veteran's service treatment records.

The Board finds that the January 2012 audiology examination report is inadequate.  First, the Court has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Second, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent or more within one year from date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  In establishing continuity of symptomatology, competent lay assertions as to observing hearing loss since service must be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that sensorineural hearing loss, as an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309.).  Here, the Veteran has indicated that his current hearing loss and tinnitus had their onset in service.  

The VA audiologist's opinion does not reflect consideration of the lay assertions by the Veteran of longstanding hearing loss symptomology starting in service.  Pursuant to Barr v. Nicholson, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 21 Vet. App. 303, 312 (2007).  As such, a remand is required to provide the Veteran with an adequate examination and opinion. 

In addition, as mentioned above, the Veteran has indicated that his in-service duties required that he work on the flight line on numerous occasions, and that he was tasked with duties outside of his military occupational specialty, such as refueling aircraft.  However, other than his DD Form 214, the Veteran's service personnel records have not been associated with the claims file.  As argued in the Veteran's representative's January 2015 Informal Hearing Presentation, the Veteran's service personnel records may verify his in-service duties and assignments and help substantiate his claims.  As such, these records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Take the appropriate steps to locate the Veteran's complete service personnel records and associate them with the claims file.  The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  All efforts made to locate these records should be documented in the claims file, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received. 

2.  Obtain an addendum opinion from the VA audiologist who conducted the January 2012 VA examination or, if unavailable, the Veteran should be provided a new VA examination.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  Specifically, the examiner should consider the statements of the Veteran with respect to the onset of his audiological symptomatology.  The VA examiner should indicate in the report whether the claims file and lay statements were reviewed.  The examiner is asked to address:

* Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss is causally related to military service, to include any in-service noise exposure.

* Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus is causally related to military service, to include any in-service noise exposure.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The examiner must provide complete rationales for all conclusions reached. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, then issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




